Citation Nr: 0629509	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-38 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), now rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Two Friends of the Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for PTSD, then rated as 50 percent 
disabling.  In October 2005, the RO granted an increased 
rating of 70 percent disabling. 

The veteran testified before the Board sitting at the RO in 
February 2006. 


FINDING OF FACT

The veteran's occupational and social impairment is not 
total.  He has symptoms of intermittent irritability, anger, 
mood changes, sleep loss, difficulties in participation in 
large group events, establishing and maintaining close 
personal relationships, motivation to complete employment and 
personal goals, and occasional neglect of hygiene.  However, 
he displays no grossly inappropriate behavior, impairment of 
thought and communication processes, severe memory loss, 
disorientation as to time and place, inability to maintain 
normal activities of daily life, or persistent delusions or 
hallucinations.  He maintains some personal relationships and 
is articulate in thought, speech, and writing.  He is not in 
persistent danger of hurting himself or others. 


CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.6, 4.7. 4.10, 4.125, 4.126. 4.130 Diagnostic Code (DC) 
9411 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003; rating 
decisions in September 2003 and October 2005; and a statement 
of the case in September 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2005 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran was in combat and was wounded in action in 
December 1970 while serving in an airborne infantry unit in 
the Republic of Vietnam.  The veteran seeks a higher rating 
for PTSD because his symptoms are more severe than those 
recognized by the current rating. 

The Board notes that the veteran receives 100 percent 
disability compensation from the Social Security 
Administration (SSA) for unemployability due to symptoms of 
PTSD and VA compensation for individual unemployability due 
to service-connected disabilities.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1;  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).
The General Rating Formula for Mental Disorders provides that 
a rating of 70 percent for PTSD is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech which is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The next higher rating of 100 percent is warranted when there 
is total occupational or social impairment due to symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric 
symptoms listed in the above rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran's service medical and personnel records verify 
his combat action and injuries.  The veteran sought VA 
treatment for substance abuse, anger, and depression, and for 
financial assistance in October 1985.  He was provided 
information on PTSD counseling but there is no record of any 
immediate follow-up treatment or claims. 

The veteran was first evaluated for PTSD in November 1998.  
The examiner noted that the veteran experienced loss of 
sleep, and lack of energy and motivation.  He had recurrent 
nightmares and flashbacks about his combat experiences and 
avoided anything that reminded him of the war.  He was never 
married and was socially isolated and hypervigilant.  He had 
some suicidal ideation but denied suicidal intent.  In March 
1999, the VA examiner reviewed the veteran's service records, 
completed his examination, and diagnosed PTSD and major 
depression.  He assigned a Global Assessment of Functioning 
(GAF) score of 39, indicating major impairment in several 
areas such as work, family relations, social relations, and 
mood.  

The veteran began regular VA outpatient treatment for PTSD 
starting in April 1999.  In June 1999, the RO granted service 
connection and a 50 percent rating.  In August 1999, the RO 
granted total disability for individual umemployability due 
to service-connected disabilities.  However, in November 
1999, SSA denied disability compensation based in part on a 
psychologist's evaluation that the veteran had no mental 
impairment. 

In a December 2000 letter in support of the veteran's SSA 
claim, his VA psychiatrist stated that the veteran had been 
unable to work in his occupation as a blacksmith and creative 
iron work craftsman.  The veteran had many work opportunities 
but was unable to complete projects due to depression, lack 
of motivation, anxiety, hypervigilance, and preoccupation 
with PTSD symptoms.  He avoided other people in social and 
work settings.  The psychiatrist considered the veteran to be 
unable to engage in "competitive employment" and was 
totally and permanently disabled.  Also, in support letters 
in April 2002, the veteran's sister and a friend both stated 
that they had observed great changes in the veteran following 
service.  They stated that the veteran had become isolated, 
avoided social contact, and lacked motivation to complete 
work projects.  Following an appeal and review of the entire 
VA file in April 2003, SSA granted a 100 percent disability 
for a mood disorder. 

In August 2003, a VA examiner reevaluated the veteran for 
PTSD.  He noted that the veteran continued to avoid large 
groups of people but that he had established a relationship 
with a girlfriend.  He continued to experience daily 
nightmares, intrusive thoughts, increased startle response, 
and difficulty trusting others.  On examination, the veteran 
was guarded and depressed.  However, his appearance and 
hygiene were good, and his thought processes were intact with 
no hallucinations, delusions, or obsessive compulsive 
symptoms.  His memory and judgment were good with no suicidal 
ideations.  He displayed frustration and anger that he had 
been unable to achieve his personal goals in life.  The 
examiner assigned a GAF of 55, indicating moderate difficulty 
in social and occupational functioning. 

In October 2003, the veteran's attending psychiatrist 
reaffirmed his opinion that the veteran was unable to hold a 
job because of his PTSD symptoms primarily because of 
irritability and inability to meet commitments.  He noted 
that the veteran remained socially withdrawn but that he 
established contact with other veterans, many of whom were 
also diagnosed with PTSD.  In January 2004, his psychiatrist 
noted that the veteran was discussing fewer PTSD symptoms and 
had established an improved social life with a girlfriend and 
group fishing trips with people who also had military 
experience.  In March 2004, the psychiatrist assigned a GAF 
of 45, but in April 2004, the psychiatrist again noted "some 
improvement" in social functioning.  

The veteran was reevaluated again in September 2005.  The VA 
examiner noted that the veteran continued his two-year 
relationship with a girlfriend and that he had two or three 
good friends that he saw several times a week.  The examiner 
stated that although the veteran preferred to stay at home 
and did not have a good social life, he admitted that he felt 
"miles ahead from 25 years ago."  The examiner noted a 
history of suicide attempts, but there are no incidents 
otherwise documented in the record.   She noted no current 
suicidal or homicidal thoughts.  The veteran continued to 
experience intrusive thoughts regarding his traumatic 
experiences and engaged in avoidance behavior.  He remained 
socially withdrawn, with sleeplessness, hypervigilance, lack 
of concentration, and a sense of a foreshortened future.  He 
displayed good impulse control, and his speech and thought 
patterns were unremarkable.  Although he had occasional 
grooming and bathing problems, he was able to perform most 
activities of daily living.  The examiner rated his inability 
to perform work as severe because of lack of motivation and 
interest, but rated his impairment in efficiency, 
productivity, and interpersonal relationships as moderate.  
She assigned a GAF of 55, indicating moderate difficulty in 
social and occupational functioning. 

In a February 2006 Board hearing, the veteran stated that he 
continued to have flashbacks but no hallucinations.  He had a 
few friends but generally remained socially isolated.  He 
continued to express frustration at his inability to perform 
productive work and noted that he did not take medication nor 
was he involved in any treatment program since his VA 
psychiatrist retired a year earlier.  His friends confirmed 
the veteran's personal hygiene deficiencies, lack of 
motivation, inactivity, and social withdrawal, especially 
compared to his pre-service condition.  However, they stated 
that the veteran's community in his area respected his 
talents and helped to draw him out with work opportunities 
that remained available.  The veteran submitted written 
evidence of his achievements both in and after service 
including news articles regarding his demonstration of 
blacksmith skills at community events.  He also submitted a 
17 page essay entitled "My Story" that was thoughtful and 
well-organized.  

The Board concludes that the veteran continues to display 
occupational and social impairment due to depressed mood, 
inactivity, difficulty in establishing social relationships, 
flashbacks, sleeplessness, and occasional neglect of hygiene.  
Several medical providers stated that the veteran is not able 
to engage in group employment and his circle of social 
contacts remains limited.  However, the Board also concludes 
that his impairment is not total.  The veteran has not 
displayed disorientation as to time or place, memory loss, 
persistent hallucinations, persistent danger of hurting 
himself or others, or grossly inappropriate behavior.  He 
accomplishes most activities of daily living.  In recent 
years, he has established and maintained social relationships 
with a girlfriend and other veterans.  He was able to engage 
in some events outside his home to display his iron working 
skills.  His trade can be pursued in a solitary and non-
stress environment.  He is able to express himself clearly 
both orally and in writing.  

In his February 2006 Board hearing, the veteran cited Johnson 
v. Brown, 7 Vet. App. 95 (1994), for the proposition that all 
the criteria for a higher rating need not be present to 
warrant that rating.  However, Johnson addressed rating 
criteria that were in effect prior to November 7, 1996.  
38 C.F.R. § 4.130 (1995).  The Board considers the principles 
articulated in Mauerhan to be more appropriately applied to 
the provisions of the General Rating Formula for Mental 
Disorders now in effect and cited above.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005); Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Because the record showed that the veteran 
is able to effectively engage in some social interactions and 
occupational pursuits, his present condition most closely 
approximates the criteria for a 70 percent rating.  Having 
reviewed the evidence, the Board concludes that total 
occupational and social impairment is not shown.

The Board acknowledges the severity of the veteran's disorder 
and the sacrifices he made in service to his country.  The 
Board has also taken into account the entire medical history 
and circumstances and takes note of the veteran's recent 
achievements to overcome his disability.  In sum, the weight 
of the credible evidence demonstrates that the veteran's 
current symptoms of PTSD do not warrant a rating greater than 
70 percent.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for PTSD is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


